Appeal from a decision of the State Industrial Board which held that decedent, husband of claimant-respondent, was an employee and not an independent contractor. Decedent was a carpenter and employed to apply sMngles to a building. He was paid at the rate of $4.50 per square, and in the -vernacular a square is 100 square feet. The company sold the sMngles to the property owner and decedent was employed to apply them. He furnished his own car, ladder, planks and an asbestos cutter. There is an admission in the employer’s first report of injury that decedent was an employee; and, in addition, from all the circumstances surrounding the work, the Board might legitimately find that decedent was an employee and not an independent contractor. Decision affirmed, with costs to the State Industrial Board. All concur.